PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed- a belated appeal from- the August 26, 2015, Order Denying Defendant’s Motion' to Vacate, Set Aside, or Correct -Sentence in Clay County Circuit Court case number 10-2013-CF-01898-AXXX-MA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D).
WOLF, WETHERELL, and KELSEY, JJ., concur.